internal_revenue_service number release date index number ---------------- ------------------------------------------- ------------------------------- ------------------- ---------------------------- ---------------------------------------------- ----------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-160828-05 date december re -------------------------------------------------------------------- legend year year accounting firm law firm dear ------------------------------------------------ - - - - - ------- - - ------- - --------------------------- - taxpayer a taxpayer b_trust date year year year year - - - ------- ------- ------- --------------------------------- ------------------------------------------ --------------------------------------------- ------------------------------------------------- -------------------------- ------- this letter is in response to a letter dated date from your authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make an allocation of taxpayers’ generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date in year prior to taxpayer a established trust under the terms of plr-160828-05 trust there is a possibility that a generation-skipping_transfer gst may occur taxpayer a and taxpayer b taxpayers were married when trust was established and each spouse made gifts to trust the gifts were reported on timely filed separate form_709 united_states gift and generation-skipping_transfer_tax returns and taxpayers elected to split the gifts under sec_2513 however neither taxpayer a nor taxpayer b allocated their respective gst exemptions to the transfers in year taxpayer a and taxpayer b made additional transfers to trust in year taxpayers filed late form 709s reporting the transfer as made by taxpayer a with an election to split the gifts taxpayers did not allocate their respective gst exemptions to the transfers the form 709s for year filed in year were prepared by law firm taxpayers current representative in year taxpayer a made an additional transfer to trust in year taxpayers filed late form 709s reporting the transfer as made by taxpayer a with an election to split the gifts taxpayers did not allocate their respective gst exemptions to the transfers the form 709s for year filed in year were prepared by law firm in year taxpayer a and taxpayer b divorced taxpayer a made an additional transfer to trust in year taxpayer hired accounting firm to assist in the transfer and filing of taxpayer a’s form_709 accounting firm inadvertently failed to allocate taxpayer a’s gst_exemption to the transfer taxpayer a and taxpayer b request relief for an extension of time to make an allocation of their respective gst exemptions to the transfers to trust made in year year and year in addition taxpayer a requests relief for an extension of time to make an allocation of his available gst_exemption to the transfer to trust in year sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date plr-160828-05 sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides in part that under sec_2642 the time for electing out of the automatic allocation rules is to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an election described in sec_2632 under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that the taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-160828-05 we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer a and taxpayer b are each granted an extension of time of days from the date of this letter to make allocations of their gst exemptions to trust for their respective transfers in year year and year in addition taxpayer a is granted an extension of time of days from the date of this letter to make an allocation of his available gst_exemption to trust for year supplemental form sec_709 should be filed for taxpayer a and taxpayer b for year year and year and for taxpayer a for year each form_709 should include a notice of allocation properly allocating the taxpayer's gst_exemption to the transfers to trust the allocations will be effective as of the respective dates of the transfers to trust and the inclusion_ratio of trust will be determined based on the value of the transfers to trust as determined for federal gift_tax purposes and the amount of exemption allocated to trust a copy of this letter should be attached to each individual or supplemental form_709 and filed with the internal_revenue_service center cincinnati ohio copies are included for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely william p o'shea associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purpose sec_2 copies of this letter
